Name: Commission Implementing Regulation (EU) No 687/2014 of 20 June 2014 amending Regulation (EU) No 185/2010 as regards clarification, harmonisation and simplification of aviation security measures, equivalence of security standards and cargo and mail security measures Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  organisation of transport;  air and space transport;  communications;  transport policy
 Date Published: nan

 21.6.2014 EN Official Journal of the European Union L 182/31 COMMISSION IMPLEMENTING REGULATION (EU) No 687/2014 of 20 June 2014 amending Regulation (EU) No 185/2010 as regards clarification, harmonisation and simplification of aviation security measures, equivalence of security standards and cargo and mail security measures (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1), and in particular Article 4(3) thereof, Whereas: (1) Experience with the implementation of Commission Regulation (EU) No 185/2010 (2) has shown the need for amendments to the implementing modalities of certain common basic standards. (2) Certain specific aviation security measures should be clarified, harmonised or simplified in order to improve legal clarity, so as to avoid diverging interpretations of the legislation and further ensure the best implementation of the common basic standards on aviation security. (3) The amendments concern the implementation of a limited number of measures in relation to prohibited articles, aircraft security, security controls for cargo, mail, in-flight and airport supplies and security equipment. (4) In accordance with Commission Regulation (EC) No 272/2009 (3), the Commission should recognise the equivalence of aviation security standards of third countries and other countries and territories to which Title VI of the TFEU does not apply under the condition that the criteria set out in that Regulation are met. (5) The Commission has verified that airports located in Guernsey, Isle of Man and Jersey fulfil the criteria set out in Part E of the Annex to Regulation (EC) No 272/2009. (6) Regulation (EU) No 185/2010 lists in its Annex the third countries and other countries and territories to which Title VI of the TFEU does not apply recognised as applying security standards equivalent to the common basic standards that Regulation (EC) No 272/2009 establishes. (7) Commission Regulation (EEC) No 2454/93 (4) and Regulation (EU) No 185/2010 both lay down similar security requirements for entities operating in the cargo and mail supply chain. (8) The security requirements for the aviation security regulated agent and known consignor programme defined in Regulation (EU) No 185/2010 and for the customs Authorized Economic Operator programme defined in Regulation (EEC) No 2454/93 should be further aligned in order to allow for mutual recognition to facilitate the concerned industry and government authorities while at the same time maintaining current security levels. (9) Regulation (EU) No 185/2010 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 185/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. Point 5(o) of the Annex shall apply as of 1 July 2014. Points 10(b) and 11(b) of the Annex shall apply from 1 March 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 72. (2) Commission Regulation (EU) No 185/2010 of 4 March 2010 laying down detailed measures for the implementation of the common basic standards on aviation security (OJ L 55, 5.3.2010, p. 1). (3) Commission Regulation (EC) No 272/2009 of 2 April 2009 supplementing the common basic standards on civil aviation security laid down in the Annex to Regulation (EC) No 300/2008 of the European Parliament and of the Council (OJ L 91, 3.4.2009, p. 7). (4) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). ANNEX The Annex to Regulation (EU) No 185/2010 is amended as follows: (1) Chapter 1 is amended as follows: (a) the following point 1.0.5 is added: 1.0.5. References to third countries in this chapter and where applicable in a separate Commission Decision include other countries and territories to which, in accordance with Article 355 of the Treaty on the Functioning of the European Union, Title VI of that Treaty does not apply.; (b) point 1.3.1.7 is deleted; (c) the following point 1.6 is added: 1.6. PROHIBITED ARTICLES 1.6.1. Persons other than passengers shall not be permitted to carry into security restricted areas the articles listed in Attachment 1-A. 1.6.2. An exemption to point 1.6.1 may be granted on condition that the person is authorised to carry prohibited articles into security restricted areas in order to undertake tasks that are essential for the operation of airport facilities or of aircraft, or for performing in-flight duties. 1.6.3. In order to allow reconciliation of the person authorised to carry one or more articles as listed in Attachment 1-A with the article carried: (a) the person shall have an authorisation and shall carry it. The authorisation shall either be indicated on the identification card that grants access to security restricted areas or on a separate declaration in writing. The authorisation shall indicate the article(s) that may be carried, either as a category or as a specific article. If the authorisation is indicated on the identification card, then it shall be recognisable on a need-to-know basis; or (b) a system shall be in place at the security checkpoint indicating which persons are authorised to carry which article(s), either as a category or as a specific article. Reconciliation shall be performed before the person is allowed to carry the article(s) concerned into security restricted areas or on board an aircraft, or upon being challenged by persons performing surveillance or patrols under point 1.5.1 (c). 1.6.4. Articles as listed in Attachment 1-A may be stored in security restricted areas provided they are kept in secure conditions. Articles as listed in points (c), (d) and (e) of Attachment 4-C may be stored in security restricted areas provided they are not accessible to passengers.; (d) the following Attachment 1-A is added: ATTACHMENT 1-A PERSONS OTHER THAN PASSENGERS LIST OF PROHIBITED ARTICLES (a) guns, firearms and other devices that discharge projectiles  devices capable, or appearing capable, of being used to cause serious injury by discharging a projectile, including:  firearms of all types, such as pistols, revolvers, rifles, shotguns,  toy guns, replicas and imitation firearms capable of being mistaken for real weapons,  component parts of firearms, excluding telescopic sights,  compressed air and CO2 guns, such as pistols, pellet guns, rifles and ball bearing guns,  signal flare pistols and starter pistols,  bows, cross bows and arrows,  harpoon guns and spear guns,  slingshots and catapults; (b) stunning devices  devices designed specifically to stun or immobilise, including:  devices for shocking, such as stun guns, tasers and stun batons,  animal stunners and animal killers,  disabling and incapacitating chemicals, gases and sprays, such as mace, pepper sprays, capsicum sprays, tear gas, acid sprays and animal repellent sprays; (c) explosives and incendiary substances and devices  explosives and incendiary substances and devices capable, or appearing capable, of being used to cause serious injury or to pose a threat to the safety of aircraft, including:  ammunition,  blasting caps,  detonators and fuses,  replica or imitation explosive devices,  mines, grenades and other explosive military stores,  fireworks and other pyrotechnics,  smoke-generating canisters and smoke-generating cartridges,  dynamite, gunpowder and plastic explosives; (d) any other article capable of being used to cause serious injury and which is not commonly used in security restricted areas, e.g. martial arts equipment, swords, sabres, etc.; (2) Chapter 3 is amended as follows: (a) the following point 3.0.6 is added: 3.0.6. References to third countries in this chapter and where applicable in a separate Commission Decision include other countries and territories to which, in accordance with Article 355 of the Treaty on the Functioning of the European Union, Title VI of that Treaty does not apply.; (b) point 3.2.1.1 is replaced by the following: 3.2.1.1. Regardless of where an aircraft is parked at an airport, each of its external doors shall be protected against unauthorised access by: (a) ensuring that persons seeking to gain unauthorised access are challenged promptly; or (b) having the external door closed. Where the aircraft is in a critical part, external doors that are not accessible by a person from the ground shall be considered closed if access aids have been removed and placed sufficiently far from the aircraft as to reasonably prevent access by a person; or (c) having electronic means which will immediately detect unauthorised access; or; (d) having an electronic airport identification card access system at all doors leading directly to the passenger boarding bridge, adjacent to an open aircraft door, which only allows access for persons that are trained in accordance with point 11.2.3.7. Such persons must ensure that unauthorised access is prevented, during their use of the door.; (c) Attachment 3-B is replaced by the following: ATTACHMENT 3-B AIRCRAFT SECURITY THIRD COUNTRIES, AS WELL AS OTHER COUNTRIES AND TERRITORIES TO WHICH, IN ACCORDANCE WITH ARTICLE 355 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION, TITLE VI OF THAT TREATY DOES NOT APPLY, RECOGNISED AS APPLYING SECURITY STANDARDS EQUIVALENT TO THE COMMON BASIC STANDARDS. As regards aircraft security, the following third countries, as well as other countries and territories to which, in accordance with Article 355 of the Treaty on the Functioning of the European Union Title VI of that Treaty does not apply, have been recognised as applying security standards equivalent to the common basic standards: United States of America Faroe Islands, in regard to Vagar airport Greenland, in regard to Kangerlussuaq airport Guernsey Jersey Isle of Man The Commission shall notify without delay the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country or other country or territory concerned with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country or other country or territory concerned is re-established.; (3) Chapter 4 is amended as follows: (a) the following point 4.0.5 is added: 4.0.5. References to third countries in this chapter and where applicable in a separate Commission Decision include other countries and territories to which, in accordance with Article 355 of the Treaty on the Functioning of the European Union, Title VI of that Treaty does not apply.; (b) Attachment 4-B is replaced by the following: ATTACHMENT 4-B PASSENGERS AND CABIN BAGGAGE THIRD COUNTRIES, AS WELL AS OTHER COUNTRIES AND TERRITORIES TO WHICH, IN ACCORDANCE WITH ARTICLE 355 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION, TITLE VI OF THAT TREATY DOES NOT APPLY, RECOGNISED AS APPLYING SECURITY STANDARDS EQUIVALENT TO THE COMMON BASIC STANDARDS. As regards passengers and cabin baggage, the following third countries, as well as other countries and territories to which, in accordance with Article 355 of the Treaty on the Functioning of the European Union Title VI of that Treaty does not apply, have been recognised as applying security standards equivalent to the common basic standards. United States of America Faroe Islands, in regard to Vagar airport Greenland, in regard to Kangerlussuaq airport Guernsey Jersey Isle of Man The Commission shall notify without delay the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country or other country or territory concerned with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country or other country or territory concerned is re-established.; (4) Chapter 5 is amended as follows: (a) the following point 5.0.5 is added: 5.0.5. References to third countries in this chapter and where applicable in a separate Commission Decision include other countries and territories to which, in accordance with Article 355 of the Treaty on the Functioning of the European Union, Title VI of that Treaty does not apply.; (b) Attachment 5-A is replaced by the following: ATTACHMENT 5-A HOLD BAGGAGE THIRD COUNTRIES, AS WELL AS OTHER COUNTRIES AND TERRITORIES TO WHICH, IN ACCORDANCE WITH ARTICLE 355 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION, TITLE VI OF THAT TREATY DOES NOT APPLY, RECOGNISED AS APPLYING SECURITY STANDARDS EQUIVALENT TO THE COMMON BASIC STANDARDS. As regards hold baggage, the following third countries, as well as other countries and territories to which, in accordance with Article 355 of the Treaty on the Functioning of the European Union, Title VI of that Treaty does not apply, have been recognised as applying security standards equivalent to the common basic standards. United States of America Faroe Islands, in regard to Vagar airport Greenland, in regard to Kangerlussuaq airport Guernsey Jersey Isle of Man The Commission shall notify without delay the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country or other country or territory concerned with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country or other country or territory concerned is re-established.; (5) Chapter 6 is amended as follows: (a) the following point 6.0.3 is added: 6.0.3. References to third countries in this chapter and where applicable in a separate Commission Decision include other countries and territories to which, in accordance with Article 355 of the Treaty on the Functioning of the European Union, Title VI of that Treaty does not apply.; (b) point 6.3.1.2 (b) is replaced by the following: (b) the appropriate authority or an EU aviation security validator acting on its behalf shall examine the security programme and then make an on-site verification of the sites specified in order to assess whether the applicant complies with the requirements of Regulation (EC) No 300/2008 and its implementing acts. Except for the requirements laid down in point 6.2, an examination of the site of the applicant by the relevant customs authority in accordance with Article 14n of Commission Regulation (EEC) No 2454/93 (1) shall be considered as an on-site verification if it took place not earlier than 3 years before the date on which the applicant seeks approval as a regulated agent. The AEO certificate and the relevant assessment of the customs authorities shall be made available by the applicant for further inspection. (1) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1).;" (c) in point 6.3.1.4, the following paragraph is added: Except for the requirements laid down in point 6.2, an examination of the site of the regulated agent by the relevant customs authority in accordance with Article 14n of Regulation (EEC) No 2454/93 shall be considered as an on-site verification.; (d) point 6.3.1.5 is replaced by the following: 6.3.1.5. If the appropriate authority is no longer satisfied that the regulated agent complies with the requirements of Regulation (EC) No 300/2008 and its implementing acts, it shall withdraw the status of regulated agent for the specified site(s). If the entity is no longer a holder of an AEO certificate referred to in point (b) or (c) of Article 14a(1) of Regulation (EEC) No 2454/93 or if this AEO certificate is suspended due to non-compliance with Article 14k of that Regulation, the appropriate authority shall undertake appropriate action to satisfy itself that the regulated agent complies with the requirements of Regulation (EC) No 300/2008. The entity shall inform the appropriate authority of any changes related to its AEO certificate referred to in point (b) or (c) of Article 14a(1) of Regulation (EEC) No 2454/93. Immediately after withdrawal, and in all cases within 24 hours, the appropriate authority shall ensure that the former regulated agent's change of status is indicated in the Union database on supply chain security .; (e) the following point 6.3.1.8 is added: 6.3.1.8. The appropriate authority shall make available to the customs authority any information related to the status of a regulated agent which could be relevant in respect of holding an AEO certificate as referred to in point (b) or (c) of Article 14a(1) of Regulation (EEC) No 2454/93. This shall include the information related to new approvals of regulated agents, withdrawal of the regulated agent status, revalidation and inspections, verification schedules and outcomes of these assessments. By 1 March 2015 at the latest, the modalities for this exchange of information shall be established between the appropriate authority and the national customs authorities.; (f) point 6.3.2.3 is replaced by the following: 6.3.2.3 The regulated agent shall ensure that consignments to which not all required security controls have previously been applied are: (a) screened in accordance with point 6.2; or (b) accepted for storage under the regulated agent's exclusive responsibility, not identifiable as shipment for carriage on an aircraft before selection, and selected autonomously without any intervention of the consignor or any person or entity other than those appointed and trained by the regulated agent for that purpose. Point (b) may only be applied if it is unpredictable for the consignor that the consignment is to be transported by air.; (g) point 6.3.2.6 (e) is replaced by the following: (e) the reason that the security status was issued, stating:  KC , meaning received from known consignor, or  AC , meaning received from account consignor, or  RA , meaning selected by a regulated agent, or  the means or method of screening used, or  the grounds for exempting the consignment from screening;; (h) point 6.4.1.2 is replaced by the following: 6.4.1.2. The appropriate authority of each Member State shall define in its national civil aviation security programme as referred to in Article 10 of Regulation (EC) No 300/2008 the responsibilities for the implementation of the following procedure on the approval of known consignors: (a) the applicant shall seek approval from the appropriate authority of the Member State in which its site is located. The applicant shall be provided with the Guidance for known consignors  as contained in Attachment 6-B and the Validation checklist for known consignors  as contained in Attachment 6-C; (b) the appropriate authority, or the EU aviation security validator acting on its behalf, shall make an on-site verification of the sites specified in order to assess whether the applicant complies with the requirements of Regulation (EC) No 300/2008 and its implementing acts. In order to assess whether the applicant complies with these requirements, the appropriate authority, or the EU aviation security validator acting on its behalf, shall make use of the Validation checklist for known consignors  as contained in Attachment 6-C. This checklist includes a declaration of commitments which shall be signed by the applicant's legal representative or by the person responsible for security at the site. Once the validation checklist is completed, the information contained in the checklist shall be handled as classified information. The signed declaration shall be retained by the appropriate authority concerned or retained by the EU aviation security validator and made available on request to the appropriate authority concerned; (c) an examination of the site of the applicant by the relevant customs authority in accordance with Article 14n of Regulation (EEC) No 2454/93 shall be considered as an on-site verification if it took place not earlier than 3 years before the date on which the applicant seeks approval as a known consignor. In those cases, the applicant shall complete the information required in Part One of the Validation checklist for known consignors  as contained in Attachment 6-C and send it to the appropriate authority jointly with the declaration of commitments which shall be signed by the applicant's legal representative or by the person responsible for security at the site. The AEO certificate and the relevant assessment of the customs authorities shall be made available by the applicant for further inspection. The signed declaration shall be retained by the appropriate authority concerned or retained by the EU aviation security validator and made available on request to the appropriate authority concerned; (d) if the appropriate authority is satisfied with the information provided under points (a) and (b) or (a) and (c), as applicable, it shall ensure that the necessary details of the consignor are entered into the Union database on supply chain security  not later than the next working day. When making the database entry the appropriate authority shall give each approved site a unique alphanumeric identifier in the standard format. If the appropriate authority is not satisfied with the information provided under points (a) and (b) or (a) and (c), as applicable, then the reasons shall promptly be notified to the entity seeking approval as a known consignor; (e) a known consignor shall not be considered as approved until its details are listed in the Union database on supply chain security .; (i) in point 6.4.1.4, the following paragraph is added: An examination of the site of the known consignor by the relevant customs authority in accordance with Article 14n of Regulation (EEC) No 2454/93 shall be considered as an on-site verification.; (j) point 6.4.1.5 is replaced by the following: 6.4.1.5 If the appropriate authority is no longer satisfied that the known consignor complies with the requirements of Regulation (EC) No 300/2008 and its implementing acts, it shall withdraw the status of known consignor for the specified site(s). If the entity is no longer a holder of an AEO certificate referred to in point (b) or (c) of Article 14a(1) of Regulation (EEC) No 2454/93 or if this AEO certificate is suspended due to non-compliance with article 14k of that Regulation, the appropriate authority shall undertake appropriate action to satisfy itself that the known consignor complies with the requirements of Regulation (EC) No 300/2008. The entity shall inform the appropriate authority of any changes related to its AEO certificate referred to in point (b) or (c) of Article 14a(1) of Regulation (EEC) No 2454/93. Immediately after withdrawal, and in all cases within 24 hours, the appropriate authority shall ensure that the former known consignor's change of status is indicated in the Union database on supply chain security .; (k) the following point 6.4.1.7 is added: 6.4.1.7. The appropriate authority shall make available to the customs authority any information related to the status of a known consignor which could be relevant in respect of holding an AEO certificate as referred to in point (b) or (c) of Article 14a(1) of Regulation (EEC) No 2454/93. This includes information related to new approvals of known consignors, withdrawal of the known consignor status, revalidation and inspections, verification schedules and outcomes of these assessments. By 1 March 2015 at the latest, the modalities for this exchange of information shall be established between the appropriate authority and the national customs authorities.; (l) point 6.6.1.1 (c) is replaced by the following: (c) the haulier declaration as contained in Attachment 6-E shall be agreed by the haulier who has entered into the transport agreement with the regulated agent, known consignor or account consignor, unless the haulier is itself approved as a regulated agent. The signed declaration shall be retained by the regulated agent, known consignor or account consignor on whose behalf the transport is carried out. On request, a copy of the signed declaration shall also be made available to the regulated agent or air carrier receiving the consignment or to the appropriate authority concerned; or; (m) point 6.8.2.3 is replaced by the following: 6.8.2.3 The appropriate authority may designate an air carrier as ACC3 for a limited period, ending on 30 June 2016 at the latest, in the case where an EU aviation security validation could not take place for objective reasons which are beyond the responsibility of the air carrier. Where such a designation is granted for a period of more than six months, the appropriate authority shall have verified that the air carrier applies an internal security quality assurance programme that is equivalent to EU aviation security validation.; (n) point 6.8.3.1 (c) is replaced by the following: (c) the required security controls have been applied to the consignment by an account consignor under the responsibility of the ACC3 or of an EU aviation security validated regulated agent, the consignment has been protected from unauthorised interference from the time that those security controls were applied and until loading, and it is not carried on a passenger aircraft; or; (o) point 6.8.3.2 is replaced by the following: 6.8.3.2. Cargo and mail carried into the Union shall be screened by one of the means and methods listed in point 6.2.1 to a standard sufficient to reasonably ensure that it contains no prohibited articles.; (p) Point 6.8.3.3 (a) is replaced by the following: (a) transfer and transit cargo or mail that screening in accordance with point 6.8.3.2 or security controls have been applied by itself or by an EU aviation security validated entity at the point of origin or elsewhere in the supply chain and such consignments have been protected from unauthorised interference from the time that those security controls were applied and until loading;; (q) in point 6.8.4.1, the introductory sentence is replaced by the following: 6.8.4.1. In order to become an EU aviation security validated regulated agent or known consignor, entities located in third countries shall be validated according to one of the following two options and be listed in the database of the ACC3(s) to which they directly deliver cargo or mail for carriage into the Union:; (r) the following points 6.8.4.4 to 6.8.4.6 are added: 6.8.4.4. An air cargo or mail entity operating a network of different sites in third countries may obtain a single designation as EU aviation security validated regulated agent covering all sites of the network, provided that: (a) the relevant aviation security operations of the network, including transport services between sites, are covered by a single security programme or by standardised security programmes; and (b) the implementation of the security programme(s) shall be subject to a single internal security quality assurance programme that is equivalent to EU aviation security validation; and (c) before designation of the network as EU aviation security regulated agent, the following sites of the entity have been subjected to an EU aviation security validation: (i) the site(s) from which cargo or mail is directly delivered to an ACC3, and (ii) at least two or 20 % of the sites of the network, whichever is the higher, from which cargo or mail is fed to site(s) mentioned in point (i), and (iii) all sites located in third countries listed in Attachment 6-I of the Annex to Commission Decision C(2010) 774. In order to maintain EU aviation security validated regulated agent designation for all sites of the network not yet validated until 30 June 2018 at the latest, during every year after the year of designation, at least a further two or 20 %, whichever is the higher, of the sites from which cargo or mail is fed to the site(s) mentioned in point (c)(i) shall be subjected to an EU aviation security validation, until all sites are validated. An EU aviation security validator shall establish the roadmap listing the order of the locations to be validated each year selected on a random basis. The roadmap shall be established independently from the entity operating the network and may not be changed by that entity. This roadmap shall constitute an integral part of the validation report on the basis of which the network is designated as a third country EU validated regulated agent. Once it has been subjected to an EU aviation security validation, a site of the network shall be considered as an EU aviation security validated regulated agent in accordance with point 6.8.4.2 (a). 6.8.4.5. If the EU aviation security validation of a site of the network referred to in point 6.8.4.4 (c) ii. concludes that the site has failed to comply with the objectives referred to in the checklist in Attachment 6-C2, cargo and mail from that site shall be screened at a site validated in accordance with 6.8.4.2 (a) until an EU aviation security validation confirms compliance with the objectives of the checklist. 6.8.4.6. Points 6.8.4.4 to 6.8.4.6 expire on 30 June 2018. (6) Attachment 6-B is amended as follows: (a) the following paragraph is inserted before the section Introduction: If you are a holder of an AEO certificate referred to in point (b) or (c) of Article 14a(1) of Regulation (EEC) No 2454/93 (so called AEOF and AEOS certificates) and if the site for which you are requesting the known consignor status has been successfully examined by customs authorities at a date not earlier than 3 years before the date of requesting the known consignor status, you are required to fill out and have signed by a legal representative of your company Part 1, concerning the organisation and responsibilities, as well as the declaration of commitments of the Validation checklist for known consignors  as contained in attachment 6-C.; (b) the section Organisation and responsibilities is replaced by the following: Organisation and responsibilities You will be required to provide details about your organisation (name, VAT or Chamber of Commerce number or Corporate registration number if applicable, AEO certificate number and the date of the last examination of this site by customs authorities, if applicable), address of the site to be validated and main address of organisation (if different from the site to be validated). The date of the previous validation visit and last unique alphanumeric identifier (if applicable) are required, as well as of the nature of the business, the approximate number of employees on site, name and title of the person responsible for air cargo/air mail security and contact details.; (7) in Attachment 6-C, Part 1 is replaced by the following: Part 1: Organisation and responsibilities 1.1 Date of validation (*) dd/mm/yyyy 1.2 Date of previous validation and Unique Identifier where applicable dd/mm/yyyy UNI 1.3 Name of organisation to be validated (*) Name VAT/Chamber of Commerce number/Corporate registration number (if applicable) 1.4 Information on AEOF or AEOS certificate, where applicable AEO certificate number Date when customs authorities have last examined this site 1.5 Address of site to be validated (*) Number/Unit/Building Street Town Postcode Country 1.6 Main address of organisation (if different from site to be validated, provided that it is in the same country) Number/Unit/Building Street Town Postcode Country 1.7 Nature of Business(es)  types of cargo processed 1.8 Is the applicant responsible for: (a) Production (b) Packing (c) Storage (d) Dispatch (e) Other, please specify 1.9 Approximate number of employees on site 1.10 Name and title of person responsible for air cargo/air mail security (*) Name Job title 1.11 Contact telephone number Tel. No 1.12 E-mail address (*) E-mail; (8) in Attachment 6-E, the seventh indent of the second paragraph is replaced by the following:  Transport will not be subcontracted to a third party, unless the third party: (a) has a haulier agreement with the regulated agent, known consignor or account consignor responsible for the transport [same name as above]; or (b) is approved or certified by the appropriate authority; or (c) has a haulier agreement with the undersigned haulier requiring that the third party will not subcontract further and implements the security procedures contained in this declaration. The undersigned haulier retains full responsibility for the entire transport on behalf of the regulated agent, known consignor or account consignor; and; (9) Attachment 6-F is replaced by the following: ATTACHMENT 6-F CARGO AND MAIL 6-Fi THIRD COUNTRIES, AS WELL AS OTHER COUNTRIES AND TERRITORIES TO WHICH, IN ACCORDANCE WITH ARTICLE 355 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION, TITLE VI OF THAT TREATY DOES NOT APPLY, RECOGNISED AS APPLYING SECURITY STANDARDS EQUIVALENT TO THE COMMON BASIC STANDARDS. 6-Fii THIRD COUNTRIES, AS WELL AS OTHER COUNTRIES AND TERRITORIES TO WHICH, IN ACCORDANCE WITH ARTICLE 355 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION, TITLE VI OF THAT TREATY DOES NOT APPLY, FOR WHICH ACC3 DESIGNATION IS NOT REQUIRED ARE LISTED IN A SEPARATE COMMISSION DECISION. 6- Fiii VALIDATION ACTIVITIES OF THIRD COUNTRIES, AS WELL AS OTHER COUNTRIES AND TERRITORIES TO WHICH, IN ACCORDANCE WITH ARTICLE 355 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION, TITLE VI OF THAT TREATY DOES NOT APPLY, RECOGNISED AS EQUIVALENT TO EU AVIATION SECURITY VALIDATION.; (10) Chapter 8 is amended as follows: (a) Point 8.0.4 is replaced by the following: 8.0.4. The list of prohibited articles in in-flight supplies is the same as the one set out in Attachment 1-A. Prohibited articles shall be handled in accordance with point 1.6.; (b) Point 8.1.4 is replaced by the following as of 1 March 2015: 8.1.4. Designation of known suppliers 8.1.4.1. Any entity ( the supplier ) that ensures the security controls as referred to in point 8.1.5 and delivers in-flight supplies, but not directly to aircraft, shall be designated as a known supplier by the operator or the entity to whom it delivers ( the designating entity ). This shall not apply to a regulated supplier. 8.1.4.2. In order to be designated as a known supplier, the supplier must provide the designating entity with: (a) the Declaration of commitments  known supplier of in-flight supplies  as contained in Attachment 8-B. This declaration shall be signed by the legal representative; and (b) the security programme covering the security controls as referred to in point 8.1.5. 8.1.4.3. All known suppliers must be designated on the basis of validations of: (a) the relevance and completeness of the security programme in respect of point 8.1.5; and (b) the implementation of the security programme without deficiencies. If the appropriate authority or the designating entity is no longer satisfied that the known supplier complies with the requirements of point 8.1.5, the designating entity shall withdraw the status of known supplier without delay. 8.1.4.4. The appropriate authority shall define in its national civil aviation security programme as referred to in Article 10 of Regulation (EC) No 300/2008 if the validations of the security programme and its implementation shall be performed by a national auditor, an EU aviation security validator, or a person acting on behalf of the designating entity appointed and trained for that purpose. Validations must be recorded and if not otherwise stated in this legislation, must take place before designation and repeated every 2 years thereafter. If the validation is not done on behalf of the designating entity any record thereof must be made available to it. 8.1.4.5. The validation of the implementation of the security programme confirming the absence of deficiencies shall consist of either: (a) an on-site visit of the supplier every 2 years; or (b) regular checks upon reception of supplies delivered by that known supplier, starting after the designation, including:  a verification that the person delivering supplies on behalf of the known supplier was properly trained; and  a verification that the supplies are properly secured; and  screening of the supplies in the same way as supplies coming from an unknown supplier. These checks must be carried out in an unpredictable manner and take place at least either, once every three months or on 20 % of the known supplier's deliveries to the designating entity. Option b) may only be used if the appropriate authority defined in its national civil aviation security programme that the validation shall be performed by a person acting on behalf of the designating entity. 8.1.4.6. The methods applied and procedures to be followed during and after designation shall be laid down in the security programme of the designating entity. 8.1.4.7. The designating entity shall keep: (a) a list of all known suppliers it has designated indicating the expiry date of their designation, and (b) the signed declaration, a copy of the security programme, and any reports recording its implementation for each known supplier, at least until 6 months after the expiry of its designation. Upon request, these documents shall be made available to the appropriate authority for compliance monitoring purposes.; (11) Chapter 9 is amended as follows: (a) Point 9.0.4 is replaced by the following: 9.0.4. The list of prohibited articles in airport supplies is the same as the one set out in Attachment 1-A. Prohibited articles shall be handled in accordance with point 1.6.; (b) Point 9.1.3 is replaced by the following as of 1 March 2015: 9.1.3. Designation of known suppliers 9.1.3.1. Any entity ( the supplier ) that ensures the security controls as referred to in point 9.1.4 and delivers airport supplies shall be designated as a known supplier by the airport operator. 9.1.3.2. In order to be designated as a known supplier, the supplier must provide the airport operator with: (a) the Declaration of commitments  known supplier of airport supplies  as contained in Attachment 9-A. This declaration shall be signed by the legal representative; and (b) the security programme covering the security controls as referred to in point 9.1.4. 9.1.3.3. All known suppliers must be designated on the basis of validations of: (a) the relevance and completeness of the security programme in respect of point 9.1.4; and (b) the implementation of the security programme without deficiencies. If the appropriate authority or the airport operator is no longer satisfied that the known supplier complies with the requirements of point 9.1.4, the airport operator shall withdraw the status of known supplier without delay. 9.1.3.4. The appropriate authority shall define in its national civil aviation security programme as referred to in Article 10 of Regulation (EC) No 300/2008 if the validations of the security programme and its implementation shall be performed by a national auditor, an EU aviation security validator, or a person acting on behalf of the airport operator appointed and trained for that purpose. Validations must be recorded and if not otherwise stated in this legislation, must take place before designation and repeated every 2 years thereafter. If the validation is not done on behalf of the airport operator any record thereof must be made available to it. 9.1.3.5. The validation of the implementation of the security programme confirming the absence of deficiencies shall consist of either: (a) an on-site visit of the supplier every 2 years; or (b) regular checks upon access to the security restricted area of supplies delivered by that known supplier, starting after the designation, including:  a verification that the person delivering supplies on behalf of the known supplier was properly trained; and  a verification that the supplies are properly secured; and  screening of the supplies in the same way as supplies coming from an unknown supplier. These checks must be carried out in an unpredictable manner and take place at least either, once every three months or on 20 % of the known supplier's deliveries to the airport operator. Option b) may only be used if the appropriate authority defined in its national civil aviation security programme that the validation shall be performed by a person acting on behalf of the airport operator. 9.1.3.6. The methods applied and procedures to be followed during and after designation shall be laid down in the security programme of the airport operator. 9.1.3.7. The airport operator shall keep: (a) a list of all known suppliers it has designated indicating the expiry date of their designation, and (b) the signed declaration, a copy of the security programme, and any reports recording its implementation for each known supplier, at least until 6 months after the expiry of its designation. Upon request, these documents shall be made available to the appropriate authority for compliance monitoring purposes.; (12) Chapter 12 is amended as follows: (a) Point 12.4.2 Standards for EDS is replaced by the following: 12.4.2. Standards for EDS 12.4.2.1. All EDS installed before 1 September 2014 shall at least meet standard 2. 12.4.2.2. Standard 2 shall expire on 1 September 2020. 12.4.2.3. The appropriate authority may permit standard 2 EDS installed between 1 January 2011 and 1 September 2014 to continue to be used until 1 September 2022 at the latest. 12.4.2.4. The appropriate authority shall inform the Commission when it grants permission to permit standard 2 EDS to continue to be used as of 1 September 2020. 12.4.2.5. All EDS installed as from 1 September 2014 shall meet standard 3. 12.4.2.6. All EDS shall meet standard 3 as from 1 September 2020 at the latest, unless point 12.4.2.3 applies.; (b) The list of attachments after point 12.11 is replaced by the following: ATTACHMENT 12-A Detailed provisions for performance requirements for WTMD are laid down in a separate Commission Decision ATTACHMENT 12-B Detailed provisions for performance requirements for EDS are laid down in a separate Commission Decision. ATTACHMENT 12-C Detailed provisions for performance requirements for equipment for the screening of liquids, aerosols and gels (LAGS) are laid down in a separate Commission Decision. ATTACHMENT 12-D Detailed provisions for performance requirements for an EDD are laid down in a separate Commission Decision. ATTACHMENT 12-E Detailed provisions for approval procedures of an EDD are laid down in a separate Commission Decision. ATTACHMENT 12-F Detailed provisions for approval test areas and test conditions for an EDD are laid down in a separate Commission Decision. ATTACHMENT 12-G Detailed provisions for quality control requirements for an EDD are laid down in a separate Commission Decision. ATTACHMENT 12-H Detailed provisions for Free Running EDD  Standards for deployment methodology  are laid down in a separate Commission Decision. ATTACHMENT 12-I Detailed provisions for Remote Explosive Scent Tracing EDD  Standards for deployment methodology  are laid down in a separate Commission Decision. ATTACHMENT 12-J Detailed provisions for performance requirements for MDE are laid down in a separate Commission Decision. ATTACHMENT 12-K Detailed provisions for performance requirements for security scanners are laid down in a separate Commission Decision. ATTACHMENT 12-L Detailed provisions for performance requirements for Explosive Trace Detection (ETD) are laid down in a separate Commission Decision.